The respective attorneys for the parties to this appeal from a judgment of the Supreme Court, Queens County, entered December 5, 1975, have agreed, after a conference held before Hon. Harry Gittleson on January 21, 1976, that the said judgment be modified by reducing the total amount of the recovery to the sum of $23,500, payable only to the infant plaintiff through his natural guardian, plaintiff Paul Giordano, Sr., only by defendant Nancy Altieri. The stipulation signed by the attorneys on January 21, 1976 was confirmed by a letter from plaintiffs’ attorneys on February 18, 1976, which letter, inter alia, states, "a judgment is now had as against Nancy Altieri alone in the amount of $23,500.” In accordance with the foregoing, the judgment is modified as so provided, without costs or disbursements. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.